Citation Nr: 1609245	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-27 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 31, 2002, for the award of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 1990.  He died in August 1990 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (hereinafter, Agency of Original Jurisdiction (AOJ)), which implemented the Board's January 2009 decision that awarded service connection for the cause of the Veteran's death and assigned an effective date of October 31, 2002.

The appellant testified at a Board hearing in July 2012 before a Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is of record.

In a decision dated February 2014, the Board denied an effective date prior to October 31, 2002, for the award of service connection for the cause of the Veteran's death.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated September 15, 2015, the Court vacated the Board's February 2014 decision and remanded the appeal to the Board for further proceedings consistent with the decision.

By letter dated January 7, 2016, the Board notified the appellant that the VLJ who presided over her July 2012 hearing was no longer employed by the Board.  She was provided a 30-day period to respond to the Board as to whether she desired another hearing before a VLJ who would decide her case.  She was further informed that, if she did not respond within 30 days, the Board will assume that she did not want another hearing and proceed accordingly.  The appellant has not responded and, therefore, the Board will presume that she does not want another hearing.


FINDINGS OF FACT

1.  The Veteran died on August [redacted]5, 1990.

2.  VA received the appellant's original claim for Dependency and Indemnity Compensation (DIC) on November 27, 1990.

3.  A December 1990 AOJ decision denied service connection for the cause of the Veteran's death; the appellant did not file a notice of disagreement, nor was new and material evidence received, within one year of notice of the decision. 
 
4.  At the time of the December 1990 AOJ decision, the record does not reflect that the Veteran's service treatment records (STRs) had been associated with the claims folder.

5.  VA received the appellant's application to reopen her claim of entitlement to service connection for the cause of the Veteran's death on October 31, 2002.

6.  The record first documents VA's receipt of the Veteran's STRs in March 2004.

7.  The Board's January 2009 award of service connection for the cause of the Veteran's death was based, in part, on the newly received STRs which were in existence at the time of the December 1990 AOJ denial.  



CONCLUSION OF LAW

The criteria for entitlement to an effective date of August 1, 1990, for the award of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 5110(d), 5107 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400(c)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As addressed below, the Board grants the appellant's claim of entitlement to service connection for the cause of the Veteran's death to the first day of the month of his death.  This constitutes a full grant of benefits allowable by law.  As such, there is no need to undertake any review of compliance with the VCAA and implementing regulations, or additional arguments raised before the Court, since there is no detriment to the appellant in awarding the full benefits sought on appeal.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran served on active duty from June 1970 to July 1990.  The record reflects that, in August 1990, VA received a Department of Defense Form 1300 (Record of Casualty) reporting that the Veteran died in August 1990 due to multiple traumatic injuries.  A death certificate, received in November 1990, showed that the Veteran died on August [redacted], 1990, at the age of 43; the immediate cause of death was identified as crushed chest injury, which was noted to be due to or as a consequence of a tractor accident.  No significant conditions contributing to death but not resulting in the underlying cause were noted.  An autopsy was performed, and its results were available prior to completion of the death certificate.

On November 27, 1990, the appellant submitted a VA Form 21-534 (Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (including Accrued Benefits and Death Compensation, where applicable)).

On December 18, 1990, the AOJ provided the appellant the following notice letter:

We have denied your claim for death benefits.

In reaching this decision, we considered the following evidence:

	Income information furnished on your claim

The evidence does not establish that the veteran's death was due to a service connected disability.  Therefore, you are not entitled to service connected death benefits.

Your countable income exceeds $9901, the limit provided by law.  Improved Pension benefits are not payable to the spouse of a veteran with 3 dependent(s) when family annual income exceeds this amount.

Please see the enclosed VA Form 1-1407 which explains your procedural and appeal rights.

Thereafter, the appellant did not submit a notice of disagreement, or submit new and material evidence, within one year of the date of notice of decision.  Thus, under the law then extant, the claim became final.  See 38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 3.156, 19.129, 19.192 (1990).

The AOJ has determined that the appellant filed an informal application to reopen her claim of entitlement to service connection for the cause of the Veteran's death on October 31, 2002.  See Disabled American Veterans letter received on October 31, 2002.  At that time, the appellant's representative requested the AOJ to locate the Veteran's claims folder.

An AOJ folder management screen, dated November 26, 2002, noted that the Veteran's claims folder had been transferred in October 1990 with a location of "FLD DESTROYED" and another notation that the folder was transferred to "ESTPOINT" in February 1994.

In January 2003, the AOJ requested the claims folder from the Federal Records Center in East Point, GA.  An AOJ email communication, dated March 2003, noted that the record was received from the Federal Records Center (East Point) with a notation that her prior claim had been denied due to excessive income.

Thereafter, the AOJ received additional evidence and information, which included an August 2003 statement from Dr. G.B. which opined that a medical condition for which the Veteran had during his service aggravated or assisted the cause of his death.  Notably, this physician had reviewed STRs which the appellant had provided to the physician.

In response, the AOJ requested STRs from the service department in September 2003.  See VA Form 3101 (Request for Information) submitted on September 30, 2003.  The AOJ received STRs, consisting of "ONE MICROFICHE," on March 25, 2004.  A January 2008 AOJ Informal Conference Report included the Decision Review Officer's comment that "we just received a complete copy of the service medical records in 2-07."  There is no receipt of STRs in February 2007, but this may be a reference STRs provided by the appellant in December 2006. 

In pertinent part, the Veteran's STRs received by the AOJ reflected that an August 1977 echocardiogram (ECG) showed sinus bradycardia.  A March 1986 STR revealed abnormal findings, specifically an enlarged heart, suggesting Marfan's syndrome.  An ECG conducted during the April 1986 annual physical, as well as one conducted in June 1987, both continued to show sinus bradycardia.  A May 1990 STR showed asymmetrical blood pressure between the bilateral upper extremities, and additional tests were requested to rule out cardiac disease; June 1990 STR also showed this asymmetry.  As a result, an additional ECG was suggested to determine if Marfan's syndrome was present.  Although the resulting June 1990 ECG showed no aortic insufficiency, and results within the upper normal limits of aortic root function, the test overall was abnormal, showing dilated sinuses of valsalva.  A repeat ECG was recommended as Marfan's syndrome could still not be ruled out.  However, the record did not show that this repeat ECG was completed.  The Veteran's July 1990 service separation examination was devoid of a clinical heart examination.

Additional development conducted as a result of the reopened claim showed that, in late August 1990, less than a month after his separation from service, the Veteran was working at his home when the tractor he was riding went down an embankment, at which point the tractor landed on top of him.  He sustained a chest crush injury, but was able to be moved to a motor vehicle in which he was transported to a local private medical facility.  On admission to this first private medical facility, the Veteran went into cardiac arrest, but was resuscitated.  He was transported by helicopter to a second private medical facility, at which point he again went into cardiac arrest, and was only able to be brought back to atrial fibrillation, while remaining in a comatose state.  Several medical procedures were conducted, to include the implantation of bilateral chest tubes and, later, bilateral thoracotomy.  During this time, the Veteran bled 1200 cubic centimeters (cc) in less than one hour; he later went back into cardiac arrest despite massive transfusion, buffering of the blood with bicarbonate, external cardiac massage, and insertion of a femoral arterial line.  Although extensive efforts were made to stabilize the Veteran, he never regained consciousness, and died at the second medical facility. 

August 1990 private medical records from the fatal treatment period showed that the lead physician, Dr. G.B., concluded that bilateral hemothoraces with continued bleeding was one of several causes of death, and noted that the Veteran was "quite coagulopathic" to the extent that blood component therapy had been ordered before the final episode of cardiac arrest.  Related records showed that hematology and coagulation figures were grossly abnormal, with the Veteran's coagulation factors running almost twice as high as the stated "control" number.  As noted previously, the death certificate showed that the Veteran died in August 1990, at the age of 43; the immediate cause of death was crushed chest injury, which was noted to be due to or as a consequence of a tractor accident.  No significant conditions contributing to death but not resulting in the underlying cause were noted.  An autopsy was performed, and its results were available prior to completion of the death certificate. 

An opinion from Dr. J. W. in January 2005 concluded that the Veteran had an enlarged heart, which was clear from the directive of one of his military physicians for being placed on subacute bacterial endocarditic prophylaxis.  Dr. J.W. opined that the Veteran's enlarged heart within the chest cavity rendered him at increased risk of injury and death should a crush injury to the chest occur as it did. 

A July 2006 opinion by Dr. C.H. concluded that an undiagnosed cardiac condition caused the tractor accident.  Noting the Veteran's STRs that showed multiple cardiac symptoms, Dr. C.H. stated that the constellation of symptomatology was "not inconsistent with arrhythmia, syncope, or sudden death.  In other words, how do we know an undiagnosed condition did not cause the tractor accident?"  In an August 2006 opinion letter, Dr. C. H. definitively asserted, after further review of additional medical records, that the Veteran's undiagnosed cardiac condition likely was related to his military service, on several bases.  A marked variation of blood pressure, but not high blood pressure, was noted in the STRs suggesting great vessel disease or interstitial vessel disease.  Additionally, and perhaps more critically, Dr. C. H. cited reports from the treating physicians at the second private facility noting that the Veteran was "quite coagulopathic" towards death, requiring massive blood transfusions; this was clearly evidence of a platelet disorder.

In a September 2006 opinion letter, Dr. C.H. asserted that, since the Veteran's military physicians were continuing to test to rule out Marfan's syndrome and other cardiac disorders in the months leading up to his service separation, they would have likely conclusively determined what specific cardiac disorder from which he was ill; however, he died before such conclusive testing could be accomplished.  Dr. C.H. further noted that Marfan's syndrome was "an interstitial weakness of vessels that can dissect and cause sudden death at any time," and that the Veteran may not have died from the chest crush injury, but rather from a Marfan's-related acute cardiac trauma that may have been hidden by the overlying crush injury, and caused him to bleed to death.  Dr. C.H. submitted additional opinions in March 2008 and July 2008 letters which reiterated these finding and conclusions.

On the other hand, the record included an April 2006 VA examiner opinion which found that the Veteran's death could not be connected to the tractor incident.  It further alleged that the two private physicians' opinions, both concluding that the Veteran's enlarged heart caused him to be at increased risk for injury and death, were "merely conjectural" as there was no evidence in the record to support such conclusions.

Additionally, a January 2008 VA examiner opinion concluded that the medical conditions noted during service, to include pectus excavatum, asymmetrical upper extremity blood pressure, alleged increased heart size, dilated sinuses of valsalva, bradycardia, and alleged platelet dysfunction or disorder, did not contribute substantially to cause the Veteran's death.  While concurring with Dr. C.H. that the Veteran probably bled to death, the VA examiner concluded that it was the result of hemorrhage from the crushed chest injury; that hemorrhage was the process, not the cause, of the Veteran's death. 

Based on this evidence, a Board decision in January 2009 resolved reasonable doubt in favor of the appellant by finding that "[t]he evidence with respect to whether a disability of service origin substantially or materially contributed to the [V]eteran's death is in relative equipoise."  In so doing, the Board provided the following analysis:

After a complete review of the evidence of record, the Board finds that the evidence of record is in equipoise as to whether the [V]eteran's death was related to service.  The record contains evidence both relating the [V]eteran's death to a cardiac disorder that manifested but was not diagnosed in service, and/or that the [V]eteran had an underlying cardiac disorder not conclusively diagnosed in service which contributed to the [V]eteran's death to the extent that he could have survived the tractor incident had it not been for this cardiac disorder.  Conversely, there is also evidence concluding that the [V]eteran's death resulted solely from the trauma sustained in the tractor accident, and not from any conditions which may or may not have manifested prior to the [V]eteran's service separation in July 1990.

Unfortunately, due to the [V]eteran's death only 3 weeks subsequent to his service separation, the cardiac abnormalities noted in the [V]eteran's military service could not be further explored.  Moreover, there were no witnesses to the actual incident in question, so it cannot be known whether the tractor accident was the result of the [V]eteran sustaining an acute medical episode or simply a tractor malfunction.  However, the record contains medical opinions based on the [V]eteran's objectively documented medical history (primarily his service treatment records), which conclude both that the [V]eteran's death was and was not related to his military service.  Based on review of that objective medical evidence of record, there is no reason to conclude that any of these opinions should not be afforded probative value.  Accordingly, the Board finds that the evidence is at least in equipoise with regard to the appellant's claim, and therefore, applying the benefit of the doubt doctrine, service connection for the cause of the [V]eteran's death is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

(Emphasis added).

In proceedings before the Court, the appellant and the Secretary called into question whether pertinent STRs had been considered by the AOJ at the time of the December 1990 decision and, if not, whether an earlier effective date of award could be assigned under the provisions of 38 C.F.R. § 3.156(c).  Under this provision, if VA receives or associates with the claims folder "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim" notwithstanding a prior final denial.  38 C.F.R. § 3.156(c).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156(c)(3).  The Board notes that similar provisions were likewise in effect at the time of the December 1990 decision.  See 38 C.F.R. § 3156(b) (1990).

As noted by the Secretary in the June 2015 Brief, the record does not contain any information of record that the Veteran's STRs had been requested or reviewed by the AOJ at the time of the December 1990 denial.  The December 1990 denial notice only noted review of the appellant's financial information.  As noted by the Secretary, the record contains conflicting information as to whether the original claims determinations had been destroyed.  See, e.g., Folder Management Screen dated November 2002; and BIRLS Veteran's Identification Screens dated October 2008 and February 2009.  

Notably, the record does not contain an AOJ rating decision associated with the December 1990 AOJ denial notice.  Additionally, a review of the STRs of record does not reflect any VA date stamps suggesting that any STRs were received prior to December 1990.  The Board further observes that the appellant filed her original DIC claim on October 27, 1990, and the AOJ denied the claim on December 18, 1990, which is very short period of time to actually request and receive STRs from the service department.

Objectively, the record reflects that the AOJ first requested the Veteran's STRs in September 2003, and that such records were received in March 2004.  The appellant also provided original STRs in her possession, which she had not provided (or been requested to provide) at the time of the December 1990 denial.  The August 2003 opinion from Dr. G. B. noted that STRs had been provided by the appellant.  In a September 2006 statement, the appellant confirmed that she had been in possession of the Veteran's original STRs but that VA had obtained some records which had not been in her possession.  Thus, the Board cannot conclude from the evidentiary record that the AOJ reviewed any STRs at the time of the December 1990 denial of entitlement to service connection for the cause of the Veteran's death.  Thus, the provisions of 38 C.F.R. § 3.156(c) are potentially applicable in this case.

A review of the January 2009 Board decision clearly reflects that the Veteran's cardiac abnormalities demonstrated in the STRs, particularly the assessment of possible Marfan's syndrome, were considered "relevant" records to the award of service connection for the cause of the Veteran's death.  In particular, the Board found that the medical opinion in favor of the claim which included "the [V]eteran's objectively documented medical history (primarily his service treatment records)" assisted in establishing that he may have had a cardiac condition which originated in service and contributed to his death.  (Emphasis added).  Thus, the Board must conclude that the Board's January 2009 award of service connection for the cause of the Veteran's death was based, in part, on the Veteran's STRs which are documented to have been received by VA after the December 1990 AOJ denial. 

Thus, the Board finds that the December 1990 AOJ decision which denied service connection for the cause of the Veteran's death must be reconsidered as if a final decision had not been reached.  38 C.F.R. § 3.159(c)(1), (3).  See 70 Fed. Reg. 35,388, 35,390 (June 20, 2005) (explaining that the language of 38 C.F.R. § 3.159(c)(1) clarifies that VA will reconsider, rather than reopen, a prior decision with the effective date assigned relating back to the date of the original claim, or the date entitlement arose, whichever is later).

Here, the Veteran was separated from active service on July 31, 1990.  He died on August [redacted], 1990.  The appellant filed her original DIC claim on November 27, 1990.  Under 38 U.S.C.A. § 5110(d), the effective date for an award of DIC for which application is received within one year from the date of death shall be the first day of the month in which the death occurred.  As the DIC claim was filed within one year of the Veteran's death, the appellant is entitled to service connection for the cause of the Veteran's death effective August 1, 1990 - the first day of the month in which the death occurred.  See also 38 C.F.R. § 3.400(c)(2).


ORDER

An effective date of August 1, 1990, for the award of service connection for the cause of the Veteran's death is granted, subject to law and regulations governing the effective date of an award of monetary compensation.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


